—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about April 24, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen *326property in the fifth degree, and placing appellant on probation for a period of 2 years, unanimously affirmed, without costs.
The finding was based on legally sufficient evidence and was not against the weight of the evidence. Testimony at the fact-finding hearing, that appellant restrained the complainant while another individual took a “walkman” from the complainant’s pocket, established that appellant had the requisite intent to steal. Concur — Rosenberger, J. P., Williams, Andrias, Saxe and Buckley, JJ.